Citation Nr: 1242668	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-10 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The RO in Columbia, South Carolina, currently has original jurisdiction over the Veteran's claim. 

In January 2011, the Board reopened and remanded the claim for further development.  The case has since been returned to the Board for appellate review. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in January 2011 in order to schedule him for a VA examination to determine the nature and etiology of his claimed skin disorder.  While the Veteran was afforded a VA examination in February 2011, the examiner's opinion is inadequate, and the case must be remanded for additional development. 

In the January 2011 remand, the Board requested that a VA examiner conduct a physical examination and opine on whether any diagnosed skin disorder was incurred in service.  Specifically, the examiner was asked to provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that any current skin disorder had its onset in service or is otherwise the result of an in-service disease or injury, to include the Veteran's exposure to herbicides and ultraviolet rays from the sun.  The Board also requested that the examiner comment on whether any current skin disorder is related to the Veteran's documented in-service skin complaints. 

The Veteran was afforded a VA examination in February 2011.  Following a physical examination and a review of the claims file, the examiner diagnosed the Veteran with actinic keratoses and dermal cysts.  While the examiner noted that the Veteran had been treated during service for multiple skin complaints, she did not comment on the relationship, if any, between these in-service complaints and his current skin disabilities.   

Additionally, in addressing whether any of the Veteran's current skin disabilities were related to his presumed in-service exposure to herbicides, the VA examiner stated that the Veteran's skin conditions are not caused by, or a result of, his in-service exposure to herbicides because the identified skin conditions do not have an association with herbicide exposure. 

Although none of the Veteran's diagnoses are on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

As currently drafted, the February 2011 VA examiner's opinion is unclear as to whether there is no relationship between the Veteran's current skin disorders and his in-service exposure to herbicides because actinic keratoses and dermal cysts are not listed among the diseases associated with herbicide agents or whether these diseases are otherwise not associated with herbicide exposure.  As a result, this case contains certain questions that cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Veteran has also claimed that his skin conditions are the result of in-service exposure to ultraviolet rays from the sun.  In addressing this theory of etiology, the February 2011 VA examiner stated that there were no complaints or examination findings noted in the Veteran's service records "of any ultraviolet radiation related skin damage, and there is insufficient evidence to conclude that any UV exposure during service resulted in an aggravation of his current skin condition."  (Emphasis added by the Board.)

Upon review, the Veteran has not argued that his in-service ultraviolet radiation exposure aggravated his currently diagnosed skin disorders.  Instead, he argues that his current skin disorders are the result of his in-service ultraviolet radiation exposure.  As currently drafted, the examiner's opinion does not address this theory of causation. 

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits.  The Board does not have discretion to ignore this obligation.  The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and fully explained.  Accordingly, a medical opinion is required in order to determine whether the Veteran's current skin disorders are the result of his in-service herbicide exposure or his exposure to ultraviolet radiation. 

Finally, following the July 2012 supplemental statement of the case, additional VA treatment records and photographs were associated with the Veteran's claims folder.  This evidence has not been considered by the RO, and the Veteran and his representative have not submitted a waiver of the RO's initial consideration.  See 38 C.F.R. § 1304 (2012).  As the Veteran's claim is being remanded for additional development, the RO should consider this evidence in the first instance. See 38 C.F.R. §§ 3.901, 20.1304 (2012); Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his claimed skin disorder.   

The Board is particularly interested in any ongoing treatment records from the VA Medical Center (VAMC) in Asheville, North Carolina. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran contended that he has a current skin disorder that is either due to his herbicide exposure in service, symptomatology in service, or exposure to ultraviolet rays from the sun in service. The Veteran was treated for skin problems in service, and he is also presumed to have been exposed to herbicide agents during his military service.  In addition, there are lay statements attesting to his post-service symptomatology.

The examiner should identify all current skin disorders. For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.  In so doing, he or she should specifically address whether the disorder is related to the Veteran's symptomatology in service; his herbicide exposure in service; and, his exposure to ultraviolet rays from the sun in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review

3.  The RO/AMC should review the examination report to ensure that it contains the opinion and rationale requested in this remand.  The RO/AMC should also conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

4.  After completing all indicated development, the RO should readjudicate the claim for service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC (which takes into consideration all evidence received since the July 2012 SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

